Title: From Thomas Jefferson to George Washington, 16 May 1793
From: Jefferson, Thomas
To: Washington, George



May. 16. 1793.

Th: Jefferson presents his respects to the President and submits to his approbation a letter to Mr. Ternant, in conformity to that to Mr. Hammond. It has been submitted to the Secretaries of the treasury and War and Attorney General, and corrected by them. If the President approves the letter he asks the favor of him to stick a wafer in it, and the bearer will proceed to deliver that and Mr. Hammond’s at the same time, as Th:J. thinks they should be.—He knows of the arrival of Mr. Genest, and thinks this letter had better be delivered to Mr. Ternant before Genest is announced, or several days delay, and a new moulding of the business, might take place. For this reason Th:J. thinking the letter might find the President at table, supposed the importance of the case would justify his desiring it to be opened even in that situation.
